PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,332,539
Issue Date: December 11, 2012
Application No. 12/799,407
Filed: April 24, 2010
Attorney Docket No. 
:
:
:         DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.378 (b), filed December 28, 2020, to accept the unintentionally delayed payment of a maintenance fee for the above identified patent.

The petition is DISMISSED.

If reconsideration of this decision is desired, a petition for reconsideration under 37 CFR 1.378(d) must be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action within the meaning of 5 U.S.C. § 704.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee set forth in 37 CFR 1.17(m).  Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information.   This petition lack items (1) and (3). 

In regards to item (1): The statement of delay is not acceptable.  In this regard, petitioner’s attention is directed to 37 CFR 1.33(b), which states.

(b) Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv),filed in the application must be signed by:

(1) A patent practitioner of record;
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or
(3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

An unsigned amendment (or other paper) or one not properly signed by a person having authority to prosecute the application is not entered.  This applies, for instance, where the amendment (or other paper) is signed by only one of two applicants and the one signing has not been given a power of attorney by the other applicant.

If there are more than on inventors, all inventors must sign.


In regards to item (3): the payment of the petition fee set forth in 37 CFR 1.17(m) has not been provided.

It is noted that petitioner has submitted a COVID-19 statement of delay for the Petition to Accept Unintentionally Delayed Payment of Maintenance Fee for the present petition.  However, as provided in the June 29th Notice, payments of maintenance fees for small and micro entities were extended until September 30, 2020, provided that the maintenance fee payment including any surcharge fees that are due is accompanied by a COVID-19 delay of statement. In this case, the application expired on December 11, 2020, for failure to pay the seven and one-half year maintenance fee. A sua sponte waiver of the petition fee for a delayed payment of maintenance fee was not provided for in the CARES Act relief notices.  As a result, the sua sponte waiver is not acceptable and petitioner is required to pay the $1,050.00 petition fee under 37 CFR 1.17(m). 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-4231.  



/Michelle R. Eason/     
Michelle R. Eason
Legal Paralegal Specialist     
Office of Petitions




    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)